MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any                      Apr 07 2017, 8:03 am
court except for the purpose of establishing                        CLERK
the defense of res judicata, collateral                         Indiana Supreme Court
                                                                   Court of Appeals
estoppel, or the law of the case.                                    and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Robert E. Eastwood                                       Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana

                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert E. Eastwood,                                      April 7, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         07A01-1609-CR-2028
        v.                                               Appeal from the Brown Circuit
                                                         Court
State of Indiana,                                        The Honorable Judith A. Stewart,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         07C01-0401-FA-24



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 07A01-1609-CR-2028| April 7, 2017     Page 1 of 3
                                          Case Summary
[1]   Robert E. Eastwood appeals the trial court’s denial of his motions to modify his

      sentence pursuant to Indiana Code section 35-38-1-17. Because Eastwood is a

      “violent criminal,” filed his motions more than 365 days after he was

      sentenced, and did not have the consent of the prosecuting attorney, the trial

      court properly denied his motions.



                            Facts and Procedural History
[2]   In December 2011, Eastwood was convicted of Class A felony child molesting,

      Class C felony child molesting, and Class D felony fondling in the presence of a

      minor. The following month, the trial court sentenced him to thirty years. We

      affirmed Eastwood’s convictions on appeal. Eastwood v. State, 984 N.E.2d 637

      (Ind. Ct. App. 2012), trans. denied.


[3]   Between April and August 2016, Eastwood filed several motions asking the trial

      court to modify his sentence. The State objected. The trial court denied

      Eastwood’s motions. Eastwood filed a motion to correct errors, which the trial

      court also denied.

[4]   Eastwood, pro se, now appeals.



                                 Discussion and Decision
[5]   Eastwood contends that the trial court erred by refusing to modify his sentence.

      Indiana Code section 35-38-1-17, which governs the reduction and suspension

      Court of Appeals of Indiana | Memorandum Decision 07A01-1609-CR-2028| April 7, 2017   Page 2 of 3
      of sentences, was amended in 2015 to provide that it applies to defendants who

      committed their offenses or were sentenced before July 1, 2014. P.L. 164-2015,

      § 2 (effective May 5, 2015); see also Woodford v. State, 58 N.E.3d 282, 285 (Ind.

      Ct. App. 2016) (discussing history of Section 35-38-1-17). Thus, Section 35-38-

      1-17, as amended, applies to Eastwood. According to Section 35-38-1-17(d),

      Eastwood is a “violent criminal” because he was convicted of child molesting.

      As a violent criminal, Eastwood may not file a petition for sentence

      modification more than 365 days after he was sentenced without the consent of

      the prosecuting attorney. Ind. Code Ann. § 35-38-1-17(k) (West Supp. 2016).

      Eastwood, however, filed his motions more than 365 days after he was

      sentenced. Because the State did not give its consent, the trial court properly

      denied Eastwood’s motions to modify his sentence. We therefore affirm the

      trial court.

[6]   Affirmed.

      Bailey, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 07A01-1609-CR-2028| April 7, 2017   Page 3 of 3